IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. PD-0183-21



                                   THE STATE OF TEXAS

                                                 v.

                         LEONARDO FABIO GARCIA, Appellee

                      ORDER REGARDING REPRESENTATION
                              HARRIS COUNTY



               Per curiam.

                                           ORDER


       This is a state appeal from the granting of habeas relief for appellee, pursuant to art. 11.09,

in cause number 2309523 in the County Criminal Court at Law No. 8 of Harris County. The court

of appeals dismissed the case for want of jurisdiction in a published opinion. State v. Garcia, No.

14-20-00548-CR (Tex. App. — Houston, delivered March 2, 2021). The State’s petition for

discretionary review was granted by this Court on April 21, 2021.            Appellee is entitled to

representation before this Court at this time. See Article 1.051(a)(d)(2), V.A.C.C.P. Appellee is
without representation in this Court. The trial court must first determine whether Appellee is indigent.

If the trial court finds Appellee is indigent, that court shall appoint an attorney to represent Appellee

before this court in regard to PDR No. PD-0183-21, in accord with the provisions of Articles 1.051

and 26.04, V.A.C.C.P. Any hearing conducted pursuant to this order shall be held within 20 days

of the date of this order. The trial court's order appointing counsel, any findings of fact, affidavits,

or transcription of the court reporter's notes and any other supplementation of the record shall be

returned to this court within 30 days of the date of this order.

IT IS SO ORDERED THIS THE 2ND DAY OF JUNE, 2021

DO NOT PUBLISH